DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marvin Beekman on 8/15/2022.
The application has been amended as follows: 
In Claim 1,
In the fourth to last paragraph, change “wherein the flux guide devices are separated into two sets of one or more flux guide devices, wherein the two sets include a first set of one or more flux guide devices in the first region and a second set of one or more flux guide devices in the second region” to -- wherein the flux guide devices are separated into two sets of respective one or more flux guide devices, wherein the two sets include a first set of the one or more flux guide devices in the first region and a second set of the one or more flux guide devices in the second region --.
In Claim 17,
On line 3, change "a permanent magnetic medium" to --a permanent magnet magnetic medium which is the magnetic medium --.
As to Claim 18,
On line 3, change "a permanent magnet" to -- a permanent magnet which is the magnetic medium --.
As to Claim 19,
On line 3, change "a permanent magnet" to -- a permanent magnet which is the magnetic medium --.
As to Claim 22,
On lines 2-3, change “the sensing direction” to -- a sensing direction of the sensing directions --.
On line 4 change “the sensing direction” to -- a sensing direction of the sensing directions --.
Reasons for Allowance
Claims 1-5, 7, 11, 15-19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of the first and second subsets of magnetoresistive sensor units have opposite pin layer orientations, each of the full-bridge arms in the full-bridge gradiometer includes a linear arrangement of magnetoresistive sensor units extending in the Y-axis direction, wherein the opposite ones of the four full-bridge arms include the first and second subsets of magnetoresistive sensor units, respectively, having opposite pin layer orientations. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) JP 2012127788 A to Ando which discloses a Wheatstone bridge sensor with magnetoresistive sensing elements on opposite sides of a flux guide and having opposite pinned directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858